Citation Nr: 1754893	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to initial higher disability ratings for lumbar spine degenerative disc disease (DDD), currently rated as noncompensable since October 1, 2011, 10 percent since October 31, 2014, and 20 percent since April 8, 2016.

2.  Entitlement to a separate compensable evaluation for left lower extremity radiculopathy prior to October 31, 2014, and in excess of 10 percent thereafter. 

3.  Entitlement to a separate compensable evaluation for right lower extremity radiculopathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis.

5.  Entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis.



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1975 to August 1981, from January 2003 to January 2009, and from April 2009 to September 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The May 2012 rating decision granted service connection for right and left knee osteoarthritis and assigned a 10 percent evaluation for each effective October 20, 2011.  The October 2012 rating decision granted service connection for lumbar spine DDD and assigned a noncompensable evaluation effective October 1, 2011. 

Subsequently, in a November 2014 rating decision, the RO increased the evaluation for lumbar spine DDD to 10 percent, effective October 31, 2014, the date of a VA examination.  Although this is a partial grant of the benefit sought, the Board notes that the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed; thus, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The November 2014 rating decision also granted service connection for left lower extremity radiculopathy associated with his service-connected lumbar spine DDD and assigned a 10 percent evaluation effective October 31, 2014.  Although the RO granted a claim for service connection, the Board in the October 2015 remand found that the issue of radiculopathy was part of the criteria applied to the evaluation of the increased rating for lumbar spine DDD, and therefore within the Board's jurisdiction to consider in this case.

In October 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

The RO issued another rating decision in April 2016, which increased the disability rating for the lumbar spine DDD to 20 percent, effective from April 8, 2016.  The Veteran has continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Board recognizes that the Veteran attempts to raise the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for gout in a statement dated January 2016.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the VA Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

With regard to the Veteran's lumbar spine and bilateral knee claims, the Veteran was afforded VA examinations in April 2016 in order to ascertain the nature and severity of his knee and back disabilities.  Subsequent to these examinations, 
the United States Court of Appeals for Veterans Claims (Court) issued a precedential case holding that 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board has reviewed the Veteran's most recent April 2016 VA examination findings and concludes that these findings do not meet the specifications of Correia, as testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing was not conducted for either the lumbar spine or knees.  Therefore, additional VA examinations are necessary under 38 C.F.R. § 3.159(c)(4) (2017).

The radiculopathy claims are inextricably intertwined with the lumbar spine, and a lumbar spine VA examination will have findings pertinent to the Veteran's lumbar radiculopathy.  As the lumbar spine disability claim is being remanded for further development, the radiculopathy claims must also be remanded pending this development.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his lumbar spine DDD.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should identify the current nature and severity of all manifestations of the Veteran's lumbar spine DDD.  The examiner should record the ranges of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should test for pain on both active and passive motion, and on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

In particular, with respect to flare-ups, the examiner should identify any functional loss caused by flare-ups, to include the amount of range of motion loss, if any, that is present during flare-ups. If the examination is not taking place during a flare-up, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and estimate range of motion loss, in terms of degrees. Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

The examiner should also assess the current severity of the Veteran's right and left lower extremity radiculopathy, and any other neurological impairment associated with the Veteran's spine disability.

All opinions expressed should be accompanied by supporting rationale.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral knee osteoarthritis.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should identify the current nature and severity of all manifestations of the Veteran's bilateral knee disabilities.  The examiner should record the ranges of motion of the knees observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should test for pain on both active and passive motion, and on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

In particular, with respect to flare-ups, the examiner should identify any functional loss caused by flare-ups, to include the amount of range of motion loss, if any, that is present during flare-ups. If the examination is not taking place during a flare-up, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and estimate range of motion loss, in terms of degrees. Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

